DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/335,787 filed on 03/22/2019.
Claims Status
2.	This office action is based upon claims received on 03/22/2019, which replace all prior submitted versions of the claims.
- Claims 1-25 are marked as cancelled.
- Claims 26-49 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
4.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 26-31, 32-37, drawn to, a method performed by a first access node, and a first access node, for controlling transmission of reference signals for mobility, carried by beams for mobility in a wireless communications network.
6.	Group II, claim(s) 38-40, 41-43, drawn to, a method performed by a second access node, and  a second access node, for controlling transmission of reference signals for mobility carried by beams for mobility in a wireless communications network.
7.	Group III, claim(s) 44-46, 47-49, drawn to, a method performed by a wireless communication device, and a wireless communication device, for receiving reference signals for mobility carried by beams for mobility in a wireless communications network.

8.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

A.	Groups I and II lack unity of invention because even though the inventions of these groups require the common technical feature of “identity of the second beam for mobility”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hong et al (US 20140073337 A1) referenced herein as “Hong”.  Hong discloses in FIG. 24 & ¶0247 (lines 1-6 ) the head CBS 1110 transmits a query message to the target CBS 1150. The query message may generally include, for example, a target RBS beam ID, terminal information, and cooperated mode information S1121; ¶0248 (lines 1-6) The target CBS 1150 that has received the query information may identify the target RBS 1140 serving as the relay base station that provides a corresponding beam using the target RBS beam ID information.  Transmitting a query message that includes a target RBS beam ID “identity of the second beam for mobility.”  Therefore, this common technical feature is not a special technical feature resulting in a lack of unity.

B.	Groups I and III lack unity of invention because even though the inventions of these groups require the common technical feature of “an identity of a plurality of reference signals for mobility associated with a first access node”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hong et al (US 20140073337 A1) referenced herein as “Hong”.  Hong discloses in FIG. 23 & ¶0226 (lines 1-3) S1003 terminal receives MBS; FIG. 23 & ¶0227 (lines 1-8) S1005 Based on the MBS information received from the central base station 961, the terminal 951 identifies beams corresponding to MBS and terminal measures each beam reference signal; FIG. 24 & ¶0244 (lines 1-12) The mobile station 1130 receives MBS information that is periodically transmitted from the head CBS 1110 through the serving RBS 1120 (S1113), and scans beams transmitted from adjacent base stations based on the received MBS information;.. the MBS information is determined by the head CBS 1110 .., includes beam information of adjacent central/relay base stations that provide beams around the mobile station 1130.  The mobile station or terminal receiving MBS information which identifies adjacent or neighbor beams, and the MBS that is transmitted from the head CBS 1110 through the serving RBS 1120, reads on the common technical feature “an identity of a plurality of reference signals for mobility associated with a first access node.”  Therefore, this common technical feature is not a special technical feature resulting in a lack of unity.

C.	Groups II and III lack unity of invention because even though the inventions of these groups require the common technical feature of “a reference signal for mobility out of the plurality of reference signals for mobility, which reference signal for mobility is received on a beam for mobility”, this technical feature is not a special technical feature as it does not make a contribution over the prior “a reference signal for mobility out of the plurality of reference signals for mobility, which reference signal for mobility is received on a beam for mobility.”  Therefore, this common technical feature is not a special technical feature resulting in a lack of unity.

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.S/
Examiner, AU 2414
Feb 12, 2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414